Citation Nr: 0006421	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral trench foot.

2.  Entitlement to service connection for a cerebrovascular 
accident (CVA) secondary to the service-connected arrested 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This appeal arose from a December 1989 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for bilateral trench foot.  The veteran testified 
at a personal hearing in June 1991; the hearing officer 
issued a decision which continued the denial of the benefit 
sought in December 1991.  This denial was confirmed by the RO 
in January 1994.  In July 1997, the Board of Veterans' 
Appeals (Board) remanded this issue, noting that it should 
have been handled pursuant to the regulations pertaining to 
finality, since service connection had been denied in April 
1978, a decision the veteran had not appealed.  In May 1997, 
the RO issued a decision which denied entitlement to service 
connection for a CVA secondary to the service-connected 
pulmonary tuberculosis.  In August 1997, the veteran and his 
representative were issued a supplemental statement of the 
case which found that the veteran had not presented 
sufficient new and material evidence to reopen his claim for 
service connection for bilateral trench foot.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral trench foot in April 1978.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from bilateral trench foot 
which can be related to his service.

3.  The veteran has not been shown by credible evidence to 
suffer from a CVA which can be related to his period of 
service.  



CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for bilateral trench foot in April 1978 is 
not new and material, so that the claim is not reopened, and 
the April 1978 decision of the RO is final.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a CVA secondary to service-
connected pulmonary tuberculosis, arrested.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim for 
service connection for bilateral trench 
foot

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

The evidence which was before the RO when it considered this 
issue in April 1978 included the available service medical 
records, which consisted of the December 1945 separation 
examination.  His feet were noted to be normal at that time.  

A VA examination was conducted in January 1978.  No residuals 
of frostbite to the feet were noted.  A service comrade wrote 
in February 1978 that the veteran had suffered frozen feet in 
service.  They had swollen up and he had been hospitalized.

The evidence which was submitted following the April 1978 
denial included an August 1990 lay statement from a service 
comrade.  He indicated that the veteran had experienced 
frozen feet and hands due to the cold weather.  He stated 
that he had been placed in the hospital in Nancy, France.  

VA outpatient treatment records developed between 1988 and 
1989 included bone scans which showed diffuse arthritis in 
the spine, as well as in various other joints.  However, his 
feet were not referred to.  

The veteran testified at a personal hearing at the RO in June 
1991.  He stated that he had suffered frostbite to the hands 
and feet, and that he had been taken to the hospital by 
ambulance for treatment.  He complained that he still 
suffered from poor circulation, itching and pain.

Numerous VA outpatient treatment records developed between 
1981 and 1996 showed no treatment for frostbite residuals to 
the feet.  A VA examination conducted in August 1991 also 
made no reference to any such residuals.  

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record included the statements of the veteran 
and a service comrade that the veteran had suffered from 
frostbite to the feet and hands in service.  Also included 
were negative service medical records and no evidence of a 
current disability related to frostbite.  The evidence 
submitted since this denial also included statements 
concerning his alleged frostbite in service.  While these 
statements, coupled with his service in the Rhineland, are 
sufficient to demonstrate the incurrence of an injury in 
service, the veteran must still show that a disability exists 
and that it is related to the injury experienced in service.  
See Arms v. West, 12 Vet. App. 188 (1999) ( which states that 
38 U.S.C.A. § 1154(b) does not obviate the need for a combat 
veteran to proffer medical evidence to establish a current 
disability and its nexus to service)  However, the additional 
evidence still contained no objective proof to show the 
existence of a current disability which had been related to 
any such exposure.  The veteran has asserted that such 
disability does exist and that it is related to frostbite 
suffered in service; however, as a layperson, he is not 
competent to render an opinion to medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for PTSD.  Since it has been determined that no 
new evidence has been submitted, no further analysis is 
needed, for the evidence could not be "new and material" if 
it is not new.  Smith v. West, 12 Vet. App. 312 (1999).


II.  Entitlement to service connection 
for a CVA secondary to service-connected 
pulmonary tuberculosis, arrested

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

The pertinent evidence of record indicates that the veteran 
suffered a CVA in March 1993.  He was admitted after 
experiencing left-sided numbness.  A right CVA was diagnosed.  
A private physician noted in January 1997 that the veteran 
had developed left-sided weakness on February 27, 1997.  He 
was treated with physical therapy and ASA, with considerable 
improvement.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record showed that the 
veteran does currently suffer from the residuals of a left-
sided CVA experienced in February 1993.  Therefore, the 
existence of a current disability has been established.  
However, in order to establish entitlement on a secondary 
basis, the veteran must submit competent medical evidence of 
a link between the current disability and the service-
connected disorder said to have caused the development of the 
current disability.  In this case, the veteran has alleged 
that his service-connected arrested pulmonary tuberculosis 
resulted in his CVA.  However, he has not presented any 
medical evidence of such a causal relationship.  Such medical 
evidence is needed in order to award service connection.  
While the veteran has asserted that such a connection exists, 
he is not competent as a layperson to render an opinion as to 
medical causation.  See Espiritu, supra.  Therefore, the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a CVA secondary to the 
service-connected pulmonary tuberculosis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for bilateral trench foot, 
the benefit sought on appeal is denied.

Service connection for a CVA secondary to the service-
connected arrested pulmonary tuberculosis is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

